Citation Nr: 0307725	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service from March 27, 1942, to May 10, 1942, 
recognized guerilla service from October 1943 to August 1945, 
and Regular Philippine Army service from August 1945 to 
April 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the Department of Veterans Affairs (VA), Regional Office 
(RO) in Manila, the Republic of the Philippines.  In 
correspondence dated in November 2002 the appellant withdrew 
her request for a personal hearing before a Veterans Law 
Judge.


FINDINGS OF FACT

1.  The veteran died in March 1958 at the age of 39; shock as 
a result of accident was certified as the immediate cause of 
death.

2.  The veteran's cause of death due to shock was not 
incurred in or aggravated by active service; a service-
connected disability did not substantially or materially 
contribute to cause his death.

3.  The veteran's military service was not qualifying service 
for the purpose of conferring eligibility upon the appellant 
for nonservice-connected death pension benefits.






CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2002).

2.  The requirements for establishing basic eligibility for 
nonservice-connected death pension benefits are not met.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.40, 3.41 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

In correspondence dated in February 2001 the RO notified the 
appellant of the VCAA and of the evidence necessary to 
substantiate her claim with identification of the parties 
responsible for obtaining pertinent evidence.  In June 2002 
her claims were adjudicated de novo in accordance with the 
provisions of the VCAA.  As the appellant has been kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and indicates 
the claimed disability or symptoms may be associated with an 
event, injury, or disease during active service.  Although a 
VA medical opinion was not obtained in this case, the 
probative evidence of record does not show the veteran 
sustained an event, disease, or injury during his recognized 
service that is related to the cause of his death.  
Therefore, the Board finds a VA medical opinion is not 
necessary for an adequate decision.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).
Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection can also be granted for certain chronic 
diseases if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and certain chronic diseases become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, in a March 1946 affidavit the veteran reported 
he had incurred no wounds or illnesses prior to his return to 
military control.  Records show the veteran died in March 
1958 at the age of 39.  Shock due to an accident was 
certified as the immediate cause of death on his death 
certificate.  No competent evidence has been provided 
demonstrating any relationship between this disorder and any 
injury or disease incurred in or aggravated by active 
service.  In a July 2001 affidavit B.O.G., identified as a 
former resident physician of Caños Hospital, stated he had 
personal knowledge that while a patient of that hospital the 
veteran died on March [redacted]
, 1958; however, no information as to 
the cause of the veteran's death was provided.  It was also 
noted that the veteran's treating physicians were deceased 
and that all of the records of Caños Hospital had been 
destroyed.

In statements provided in support of the claim the appellant 
and D.C.C. reported the veteran had experienced medical 
problems during service, including ulcers, asthma, malaria, 
and arthritis.  The statements, however, do not indicate how 
those alleged disorders may have been related to the cause of 
the veteran's death.  The Board also notes the appellant and 
the affiant D.C.C. are not competent to offer opinions on 
questions of medical causation or diagnosis.  See Espiritu, 2 
Vet. App. 492.  

As there is absolutely no basis for establishing service 
connection for any disability implicated in the veteran's 
death, there is no basis for a finding that a service 
connected disability caused or contributed to cause his 
death.  His death due to shock was clearly caused by a 
postservice event, and there is absolutely no basis for 
finding that service-connected disability substantially or 
materially contributed to cause death.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the claim.

Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, is not deemed to have been 
active military, naval or air service for the purpose of 
granting nonservice-connected death pension benefits to a 
deceased veteran's spouse.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40.  Service on or after July 1, 1946, in the Regular 
Philippine Army is not included for VA benefits purposes.  
38 C.F.R. § 3.40.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

Service department reports establish that the veteran's 
service is not qualifying for the nonservice-connected death 
pension benefits.  As the veteran did not have the type of 
qualifying service required to confer eligibility for these 
benefits, the appellant's claim for the benefits must be 
denied because of a lack of entitlement under law.  See 
Sabonis, 6 Vet. App. 426.  


ORDER

Service connection for the cause of the veteran's death and 
basic eligibility for nonservice-connected death pension 
benefits are denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

